Appellant earnestly insists that we erred in our original opinion in holding that the arguments complained of evidently did not prejudice the minds of the jury against him because they assessed his punishment at a fine of $100.00, the lowest monetary punishment which could be assessed. He argues very adroitly by taking the position that the jury could have assessed his punishment at confinement in the county jail for one minute; that consequently the argument was prejudicial. We can not agree with him for two reasons: (1) We do not regard the argument complained of as of such inflammatory and prejudicial nature as would require a reversal; and (2) it is shown by the verdict of the jury that such argument did not have the effect complained of. They could have assessed his punishment at a fine of $1,000.00 and confinement in the county jail for a period of one year.
The motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 47